DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 11/17/2021, claims 1-20 remain pending. No claim is amended, and no new claim is added.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Stupka (US 9,379,577).
With respect to claims 1, 8, 10 and 15, Stupka discloses a method/device of determining a lifetime parameter of a capacitor in a failsafe device (see reproduced drawing figure 5  and 6 below; col. 1, 15-25; col. 6, lines 60-65), the method comprising: measuring an amount of energy required to return the failsafe device to a failsafe position (col. 4, lines 10-20); measuring an effective capacitance of the capacitor (col. 3, lines 30-47); and comparing the amount of energy to the effective capacitance to determine the lifetime parameter of the capacitor (col. 3, lines 19-31 and 40). 


    PNG
    media_image1.png
    453
    754
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    487
    696
    media_image2.png
    Greyscale

With respect to claim 2, Stupka discloses the method/device of determining the lifetime parameter of the capacitor in the failsafe device as described above, further (Col. 2, lines 57-64). 
With respect to claims 3, 5 and 12, Stupka discloses the method/device of determining the lifetime parameter of the capacitor in the failsafe device as described above, wherein the lifetime parameter is a length of time associated with a remaining operational period of the capacitor (See Figure 2, voltage versus lifetime graph and its description in Col. 2, lines 40-46). 
With respect to claims 4 and 9, Stupka discloses the method/device of determining the lifetime parameter of the capacitor in the failsafe device as described above, wherein the failsafe device is an actuator (col. 3, lines 42-45). 
With respect to claims 6, 13 and 14, Stupka discloses the method/device of determining the lifetime parameter of the capacitor in the failsafe device as described above, wherein the lifetime parameter is diagnostic information associated with physically testing an ability of the capacitor to return the failsafe device to the failsafe position (See Col. 2, lines 57-64; col. 3, lines 54-63). 
With respect to claims 7, 11 and 20, Stupka discloses the method/device of determining the lifetime parameter of the capacitor in the failsafe device as described above, the method further comprising sending the lifetime parameter to a building management system (BMS), wherein the lifetime parameter indicates that the capacitor should be replaced (Col. 4, lines 7-23; col. 1, lines 53-56).
With respect to claims 16-19, Stupka discloses the method/device of determining the lifetime parameter of the capacitor in the failsafe device as described above, the memory having further instructions stored thereon that, when executed by the processor, (Col. 4, lines 57-65).
Response to Arguments

Applicant's arguments filed in the remarks of 11/17/2021 have been considered but are not persuasive to overcome the rejections based on the references described (see the above office action).
I:	Applicant argued that Stupka does not identically disclose “measuring an amount of energy to return the failsafe device to a failsafe position.
Stupka, however, describes a continuous or periodical measurement such as voltage or current as seen in Column 4, lines 23-29. The capacitance of a capacitor depends on such parameters as voltage, current and temperature and the cyclical charge/discharge functions. These parameters are measurable, and described in Stupka how to be measured, and put in graph form to see the influence of these parameters in affecting the life of a capacitor. Examiner considered with appreciations the fact that applicant’s detailed description of claims based on specification. As none of the claim is amended, despite specification help understand and clarify the claim, specification limitations cannot be not introduced into the claim. Therefore, applicant’s argument Stupka does not disclose measuring an amount of energy is not found persuasive.
II:	Applicant argued that that Stupka does not identically disclose “comparing the amount of energy to the effective capacitance to determine the lifetime parameter of the capacitor”.

III.	Applicant further argued that “Stupka does not identically disclose sending the lifetime parameter to abuilding management system, the life time parameter indicates the capacitor needs to be replaced …”
As Stupka indicates, sending the lifetime parameter to management system is similar to measuring or detecting the capacity of the capacitor if replacement is required at certain period in the capacitor’s lifetime as described in column 4, lines 1-20. A diagnostics module determines capacity setpoint of supercapacitor 16, and other parameters pertinent to the capacitor backup module 14. Other module incorporates a processor and algorithms for determining actual capacitance and other related parameters used to determine capacitors lifetime, and based on diagnostic result, the capacitance lifetime can be determined, and can be replaced if further has no use. Therefore, the refence describes that the life period of a capacitance is determined for reason to extend the life service of the capacitor-as described in the specification-similar to applicant’s application- and replace when completely used up. The service life of the capacitance can be determined based on the measured values of the relevant parameters, as described THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YALKEW FANTU/Primary Examiner, Art Unit 2859